LANDAU, J.,
concurring. I agree with the majority’s conclusion that the ex officio member of the board of selectmen should have disqualified himself but disagree with its analysis concerning that issue. Accordingly, I concur in the result but write separately to indicate my disagreement.
The judicial gloss applied to General Statutes § 22a-42 through Lurie v. Planning & Zoning Commission, 160 Conn. 295, 278 A.2d 799 (1971), and Ghent v. Zoning Commission, 220 Conn. 584, 600 A.2d 1010 (1991), teaches that § 22a-42 does not apply to a mayor or a first selectman who does not have a pecuniary or personal interest, other than the advancement of political ambitions. In the present case, however, the ex officio member of the board of selectmen does have a personal interest. Therefore, Ghent and Lurie cannot be applied in the present case, and the defendants’ reliance on Ghent and Lurie is misplaced.
*554As a result, we must look to the statute, which clearly states that “[n]o member . . . shall participate . . . upon any matter in which he is directly or indirectly interested in a personal or financial sense . . . .’’General Statutes § 22a-42 (c). Because the statute precludes any interested member from participation, the capacity in which the member serves is irrelevant. In the present case, Rando is a member, although ex officio, who has an interest. Therefore, the statute precludes his participation.
The statute is not ambiguous, and I would affirm the trial court’s decision merely by applying the statute.